DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/13/19 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 11/13/19.  These drawings are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun (KR 20-0414548) in view of Stoka (US 20160206031).
Regarding the claimed invention being “worn on the eyelashes during sleeping” as recited in the preamble of claims 1 and 6, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Jun was considered capable of performing the cited intended use because the device of Jun is disclosed to be worn on the lashes (see Fig 3) so a user could choose to wear it on their lashes while napping or sleeping or to sleep or nap while wearing the device if they so wish. 
	Claim 1: Jun discloses an eyelash perming assembly (10, see Figs 1-3) which can constitute an “eyelash protection assembly” since it encases the eyelashes (see Fig 3) and is configured to be worn on eyelashes (30, see Fig 3) and would prevent the eyelashes held therein from crumpling or folding (see Fig 3). The assembly comprising: a top sheet (20, see Fig 3C) positionable on top of a user’s eyelashes (see Fig 3D) said top sheet comprised of a synthetic resin (Page 8, first paragraph) which is a rigid material and the top sheet is configured to inhibit the eyelashes from deforming when the assembly is worn; a first mating member (24) in the form of an adhesive layer coupled to the top sheet (see Fig 2); a bottom sheet (10) positionable beneath the user’s eyelashes (see Fig 3B-D) compressing the eyelashes between the top sheet and 
Jun discloses the invention essentially as claimed except for the mating members comprising two mating magnetic materials instead of adhesive. 
Stoka, however, discloses an assembly (2 & 10, Fig 6) for attachment to eyelashes and specifically teaches the use of two mating magnetic members to be superior to adhesives when attaching things to eyelashes [0006] because a pair of mating magnetic fasteners do not irritate eyelid skin or leave any adhesive residues [0006]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the eyelash perming device of Jun by providing the attachment mechanism of the device as a pair of mating magnets on the mating surfaces of the top sheet and bottom sheet in view of Stoka in order to prevent eyelid skin irritation and adhesive residue left on the eyelids when removing the device. 
Claim 2: Jun discloses the top sheet (20) having a first end (left end in Fig 1) and a second end (right end in Fig 1), a back edge (rear of 22, Fig 1), a front edge (front of 22, Fig 1), a bottom surface (back of Fig 1 facing into page), and the top sheet being elongated between the first and second end, the back edge being concavely arcuate between the first end and the second end for conforming to the curvature of 
Claim 3: modified Jun discloses the invention of claim 2 (see above) and the proposed modification is to replace the adhesive mating member of Jun with a pair of mating magnets (because two is required for magnets to work) and this proposed modification would result in the first mating member being positioned on the bottom surface since Jun already discloses this and the first mating member being positioned adjacent to the back edge with the first mating member being co-arcuate with the back edge as taught by Jun. 
Claim 4: Jun discloses the bottom sheet to also have a primary end (left end of Fig 1), a secondary end (right end of Fig 1), a rear edge (rear of 12, Fig 1), a forward edge (front of 12, Fig 1), and a top surface (12), the bottom sheet being elongated between the primary and second ends, the rear edge being concavely arcuate between the primary and second end for conforming to the curvature of the user’s eyelid (see Fig 3) the forward edge being convexly arcuate between the primary and secondary end. 
Claim 5: modified Jun discloses the invention of claim 4 (see above) and the proposed modification is to replace the adhesive mating member of Jun with a pair of mating magnets (because two is required for magnets to work) and this proposed modification would result in the second mating member magnet being positioned on the top surface adjacent the rear edge and co-arcuate with the rear edge because this is where the adhesive mating member of Jun is located and how it is shaped, so the 
Claim 6: Jun discloses an eyelash perming assembly (10, see Figs 1-3) which can constitute an “eyelash protection assembly” since it encases the eyelashes (see Fig 3) and is configured to be worn on eyelashes (30, see Fig 3) and would prevent the eyelashes held therein from crumpling or folding (see Fig 3). The assembly comprising: a top sheet (20, see Fig 3C) positionable on top of a user’s eyelashes (see Fig 3D) said top sheet comprised of a synthetic resin (Page 8, first paragraph) which is a rigid material and the top sheet is configured to inhibit the eyelashes from deforming when the assembly is worn; a first mating member (24) in the form of an adhesive layer coupled to the top sheet (see Fig 2); a bottom sheet (10) positionable beneath the user’s eyelashes (see Fig 3B-D) compressing the eyelashes between the top sheet and bottom sheet with the bottom sheet also made of a synthetic resin (Page 8, first paragraph) which is a rigid material and the bottom sheet also prevents the eyelashes from being deformed when the assembly is worn; and a second mating member (face of 12 in Fig 2 facing 33) coupled to the bottom sheet and engaging the first mating member for retaining the top and bottom sheet on the user’s eyelashes (see Fig 3D). Jun discloses the top sheet (20) having a first end (left end in Fig 1) and a second end (right end in Fig 1), a back edge (rear of 22, Fig 1), a front edge (front of 22, Fig 1), a bottom surface (back of Fig 1 facing into page), and the top sheet being elongated between the first and second end, the back edge being concavely arcuate between the first end and the second end for conforming to the curvature of the user’s eyelid (see 
Jun discloses the invention essentially as claimed except for the mating member located on the bottom surface adjacent the back edge of the top sheet and co-arcuate with the back edge and the mating member positioned on the top surface adjacent the rear edge and co-arcuate with the rear edge of the bottom sheet comprising two mating magnetic materials instead of adhesive. 
Stoka, however, discloses an assembly (2 & 10, Fig 6) for attachment to eyelashes and specifically teaches the use of two mating magnetic members to be superior to adhesives when attaching things to eyelashes [0006] because a pair of mating magnetic fasteners do not irritate eyelid skin or leave any adhesive residues [0006]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the eyelash perming device of Jun by providing the attachment mechanism of the device as a pair of mating magnets on the mating surfaces of the top sheet and bottom sheet in view of Stoka in order to prevent eyelid skin irritation and adhesive residue left on the eyelids when removing the device. The . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER GILL/
Examiner, Art Unit 3772

	/JACQUELINE T JOHANAS/          Supervisory Patent Examiner, Art Unit 3772